Citation Nr: 18100275
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-19 008
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
INTRODUCTION
The Veteran served on active duty from November 1966 to June 1969. 
In February 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 
REMAND
While the Board regrets the delay, additional development is required before the Veterans claim is decided.
Initially, the Board notes the Veteran was most recently afforded a VA psychiatric examination in April 2014.  At his February 2018 hearing, the Veteran testified that the severity of his service-connected PTSD had worsened since his last VA examination.  Further, VA treatment records dated December 2015 and February 2017 indicate that the Veterans psychiatric symptoms had worsened and that he requested mental health treatment.  
Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
Therefore, the Board finds a remand is warranted in order to afford the Veteran a contemporaneous VA examination to determine the current severity of his service-connected PTSD.
On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
The matter is REMANDED for the following action:
1. Undertake appropriate development to obtain any outstanding records pertinent to the Veterans claim including any recent or additional treatment records related to the claimed disability.
2. Then, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the severity of the Veterans service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so.
3. Finally, undertake any other development determined to be warranted, and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Martinez, Associate Counsel

